Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              May 18, 2022

The Court of Appeals hereby passes the following order:

A22E0051. ALLEN v. THE STATE.

      Upon consideration of Appellant’s Emergency Motion, the same is hereby
DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/18/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                          , Clerk.